PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Dalko, Maria
Application No. 15/174,246
Filed: 6 Jun 2016
For: USE OF VANILLIN DERIVATIVES AS PRESERVING AGENTS, PRESERVING PROCESS, COMPOUNDS AND COMPOSITION
:
:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:



This is a decision on the renewed requests for refund filed August 6, 2021 and a supplemental petition on November 5, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[f]ee code 1464 was charged by the Office in error.  An RCE with 3 month suspension was filed on 3/1/21 and the RCE Fee (code 1820) and processing fee (code 1830) were paid. . . Fee code 1464 . . . should be returned”.

A review of the Office records for the above-identified application shows that a RCE (Request for Continued Examination under 37 CFR 1.114 to was filed on March 1, 2021, along with a Request for Suspension of Action under 37 CFR 1.103(c), along with fee payments of $2,000 and $140, respectively.  The request for deferral/suspension of action was approved on May 4, 2021.  An additional fee of $140 under fee code 1464 was charged to petitioner’s deposit account on March 1, 2021.  This fee was not required.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s deposit account on March 8, 2022.










/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions